PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/379,140
Filing Date: 9 Apr 2019
Appellant(s): Salahieh et al.



__________________
X. Christina Huang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11, 12 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake (US 2003/0065371) in view of Whayne (US 6,142,993), Jung (US 2009/0043186) and Heim (US 2006/0241589).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung and Heim, further in view of Steinke (US 2008/0262489).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung and Heim, further in view of Maguire (US 2003/0060820). 
Claim 15, 23-26, 29 and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung and Heim, further in view of Brucker (US 5,643,197).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung, Heim and Brucker, further in view of Steinke. 



(2) Response to Argument
The claims and prior art are directed to cardiac ablation devices which treat tissue using electrodes on an inflatable element. The point of contention is whether it would be obvious to provide a prior art device with electrodes having a particular shape. Specifically, a shape defined by an increasing width from a proximal end of the electrode to a widest point followed by a more gradual decrease in width to a distal end of the electrode. The Examiner has called this shape a “tear-drop” or “pear” shape and the Appellant has not argued this is an unreasonable summarization, even if the claim language covers other shapes. While the specification never specifically uses the claim language to describe this shape (a point that will be discussed in more detail below), it can be seen for example in the shape of element 6 in figure 18N.
Appellant has made two arguments for why the rejection of claim 11 (and therefore the rejection of claim 23) is improper. First, that “the Examiner has admitted that the cited references collectively do not disclose [the claimed shape]” (page 8 of the Brief), and second, that the rejection relies “solely on case law” even though the claimed feature is critical (page 8 of the Brief).
Regarding the first argument, it does not address the grounds of rejection actually presented. That is, the rejection does not say that the shape is disclosed in any single reference. Instead, the rejection states that a person of ordinary skill in the art would know that different shapes of electrodes exist, including the claimed shape by virtue of the fact that “tear-drop” and “pear” shapes are known, and be motivated to use different shapes as taught by Heim. That the claimed shape is known is supported generally by the fact that a person of ordinary skill in the art, and perhaps in any art, would recognize tear-drop and pear shapes as having an accepted definitions and 
Regarding the second argument, there are several issues. First, the statement that the rejection relies solely on case law is factually incorrect. As discussed above and in the rejection, Heim is cited to show that a person of ordinary skill in the art would know about shapes, and specific references were provided to support the position that such a person would recognize tear-drop and pear shapes are known. That Appellant discuses Heim in the Brief suggests an awareness that the rejection does not rely solely on case law. Second, even if the rejection did rely on case law alone, Appellant has provided no evidence of the alleged criticality of the claimed shape. Appellant cites three paragraphs that ostensibly support that position, but none show criticality because none associate an unpredictable result, or even a beneficial result, with the claimed shape. In fact, as noted above, Appellant does not even use the claim language in the specification. More specifically, Appellant cites paragraphs [0125], [0133] and [0134]. Paragraph [0125] does not show the criticality of the claimed shape because it simply notes that different electrode areas, sizes and patterns do different things, something that is well-known in the art and is taught by Heim. There is no discussion of the claimed shape in this paragraph, although, as noted above, there are extensive teachings in this paragraph that shape is a matter for a person of ordinary skill in the art to determine according to what such a person would know about how to use electrodes. Paragraph [0133] provides a little more detail of the function of an electrode embodiment, noting that bigger electrodes treat deeper tissue, but whether electrodes have a “larger surface area” and are “bigger overall” is unrelated to whether the electrodes having the claimed shape is critical; there is no claimed or disclosed relationship between the size of the electrodes 
In summary, while it is recognized that a shape may offer a patentable distinction if it produces a critical/unexpected result or if the shape is sufficiently unique to fall outside of the shapes a person of ordinary skill in the art would know, Appellant has provided no evidence or persuasive argument that the claimed shape fits in either category. The portions of the specification Appellant cites do not shown that the claimed shape is critical or produces an unexpected result and the prior art both expressly teaches that using electrodes with different shapes is within the level of ordinary skill in the art and uses terms like “tear-drop” and “pear” to describe the claimed shape. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794     
                                                                                                                                                                                                   Conferees:



/RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.